Citation Nr: 0202277	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  00-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied entitlement to service 
connection for a back disability.


FINDINGS OF FACT

1.  Clear and unmistakable evidence of record establishes 
that a low back disability preexisted the veteran's entry 
into active duty.

2.  Chronic worsening of a preexisting low back disability 
during active service has not been demonstrated.


CONCLUSION OF LAW

The presumption of soundness at the time of entry into 
service is rebutted; a chronic low back disability was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran reported no 
history of a low back condition at the time of his March 1970 
enlistment examination, nor in a Report of Medical History 
completed at that time.  He specifically denied a history of 
recurrent back pain.  

The veteran was seen with complaints of low back pain in 
August 1970.  When initially seen, as an outpatient, physical 
examination revealed positive straight leg raising and local 
tenderness.  The assessment was bilateral sacroiliac strain.  
He was prescribed Valium, aspirin, and bed rest.  He was 
again seen two days later for low back pain which radiated 
down both calves.  He reported he had fallen onto his back 
several years earlier.  There had been no relief of the back 
pain from use of Valium and aspirin.  The impression was 
acute back pain.  He was prescribed continued bed rest.  Four 
days later, he reported he had spent 11/2  weeks in bed most of 
the time, and that the back pain was no better.  He reported 
he had had multiple previous episodes of back pain and 
injuries before entrance into service.  He was admitted for 
hospitalization.  

The report of hospitalization reflects that he gave a history 
of having injured his back 3 years prior at his place of 
employment and that he had been treated as an outpatient.  He 
also reported one subsequent episode of back pain one year 
prior to entering service, again resolving with outpatient 
therapy.  The veteran reported that two weeks prior to his 
hospital admission, he had had the onset of low back pain 
while getting out of bed, with no reinjury known.  The 
veteran described the pain as sharp, radiating down both legs 
to the ankles.  It was noted that the veteran had been on bed 
rest for 11/2 weeks at home without significant relief.  The 
veteran was placed on bed rest and pelvic traction for two 
weeks, but he did not improve significantly.  A lumbar 
myelogram showed indentations in the column at the fourth and 
fifth lumbar interspace which were thought to be a small bony 
ridge or central herniated disc.  The clinical opinion was 
that the myelogram was not suggestive enough to warrant any 
exploratory operation.  The veteran was progressed with 
Williams exercises and a corset and was discharged after 28 
days to light duty.  The diagnosis was low back pain.  
Clinical record cover sheets for reports of the 
aforementioned hospitalization include notations for cause of 
injury of "[p]atient was injured while lifting a chain 
hoist, November 1967.  Paduka, Kentucky," and "[p]atient 
injured back while on job approximately three years ago.  
Other details unknown."

The veteran was seen as an outpatient later in October 1970 
for low back pain with radiation.  The impression was 
continuing low back pain of unknown etiology.  

During hospitalization from October to December 1970, the 
veteran reported that he had had a slipped disc three years 
prior to coming on active duty, and that he had responded to 
conservative therapy.  Physical and neurologic examinations 
during hospitalization were productive of positive findings.  
X-rays of the lumbar spine were normal.  The final diagnoses 
included low back pain, etiology undetermined.  

The veteran was again seen for lumbar back pain, as an 
outpatient, later in December 1970.  The veteran was seen in 
January and February 1971 for further back complaints.  The 
impression in January 1971 was possible herniated nucleus 
pulposus.  In February 1971, a Medical Evaluation Board was 
recommended.  The veteran had a psychiatric consultation on 
separation examination in March 1971 in which he reported a 
long history of back problems.  The psychiatrist noted that 
the veteran had a history of avoiding stresses by relying on 
his back pain.  The diagnoses were questionable back pain and 
immature personality.  On his March 1971 Report of Medical 
History for the Medical Evaluation Board the veteran 
indicated that his back had given him trouble prior to 
service, on a job, that he had gone to a doctor, and he had 
been off work for two months.  The April 1971 Medical 
Evaluation Board report indicates that the veteran had been 
in service for approximately one year and for approximately 
the last eight or nine months had continued to complain of 
back pain without appreciable physical findings.  He had both 
an unremarkable myelogram and a negative EMG and had not 
responded to attempts at conservative therapy.  The Medical 
Board noted that although the etiology of the veteran's pain 
was not clear, it appeared that it would persist as long as 
the veteran remained in the service.  The Medical Board 
concluded that the veteran was not worldwide qualified 
because of his symptomatology and that the veteran had first 
experienced back pain prior to entering the service.  The 
diagnoses were chronic low back pain, possible chronic 
lumbosacral strain; intraventricular conduction delay; 
immature personality.  The Medical Board held that the 
veteran's back condition preexisted service and discharge 
without pay was approved.

Private lumbar myelogram and CT scan from R.B.E., M.D., dated 
in June 1991 revealed central spinal stenosis at the L3-4, 
L4-5, and L5-S1 levels secondary to a combination of diffuse 
disc bulging, facet hypertrophy and hypertrophy of the 
ligamentum flavum.  The central spinal stenosis appeared to 
be most significant at the L4-5 level.  No definite focal 
disc herniation was appreciated.

Treatment notes from Family Practice dated June to August 
1991 noted the June lumbar myelogram and CT scan results and 
indicated that the veteran was placed on bedrest for one 
week.  One week later, the veteran was seen with no 
improvement noted after the bedrest and anti-inflammatory 
medication.  The examiner indicated that the nature of 
surgery would be discussed.

A March 1998 private treatment report indicated that the 
veteran was seen for abdominal pain and noted a past 
diagnosis of chronic back pain in 1990.

At his September 2000 VA examination, the veteran reported 
onset of back problems in 1971 while in service.  The veteran 
indicated that in service his lower back and legs just gave 
out on him without indication of any specific injury.  He 
reported the onset of back pain while in basic training and 
later was placed in traction and given muscle relaxers.  The 
veteran indicated that no procedures were done to establish a 
diagnosis, i.e., x-rays.  The examiner indicated that the C-
file was reviewed and further noted:

It is documented that the diagnosis of chronic low 
back pain date of origin is 1967 by the medical 
board.  Per the patient his back pain began in 1970 
during his military service.  He denies any injury 
as a cause for this but states that he had sudden 
back pain at the time of his initial stated back 
pain.  No x-rays or images were obtained to 
diagnose his condition and per his statement.  He 
was then medically discharged and told this was 
secondary to a severe muscle pull/strain in 1971.  
It is in my opinion that his current back condition 
is not likely related to the service.  The patient 
sought treatment several times for his low back 
pain prior to discharge from the military but the 
patient's discharge diagnosis was low back pain 
etiology undetermined/lumbosacral strain.  Being 
that there was no documentation of any evidence of 
disc herniation at that time it is not likely 
related to the service.  Appropriate documentation 
is not available to link his service related back 
condition to his present current disability of 
central spinal stenosis.  There is no medical 
correlation between muscle strain and spinal 
stenosis.  On review of the C-file, there is 
conflicting documentation of onset of back pain.  
The veteran reported onset of condition in 1971, 
the medical board reported evidence of back 
condition prior to service.  Regardless, no 
objective evidence of a significant back condition 
was found in 1971 by the medical evaluation board.  
It is unlikely that the veteran had a back 
condition which was aggravated during military 
service.

In response to the October 2000 statement of the case the 
veteran submitted a letter from T.M.H., M.D., dated July 1991 
indicating that the veteran reported low back pain since 
February 1991, when an accident in a tractor trailer rig 
occurred.  The examiner indicated that he did not have any 
information regarding any prior trouble with the veteran's 
low back and that the diagnosis was that of a three level 
lumbar spinal stenosis which should be considered a condition 
preexisting his injury.  It was the examiner's opinion that 
the accident in February 1991 aggravated a preexisting 
dormant condition.  In addition, he indicated that the 
veteran's workman's compensation injury was no different from 
other legitimate workman's compensation injuries.

At his May 2000 RO hearing, the veteran testified that he had 
injured his back in the warehouse where he worked while in 
service.  He indicated that while on leave he reinjured his 
back and his father took him to the VA for treatment.  He 
reported that the VA had taken x-rays and prescribed pain 
medication.  The veteran indicated that the VA had purged 
those records.  He testified that he had been involved in a 
tractor-trailer accident in 1991, which resulted in more back 
problems and had not worked since the accident.  He also 
testified that he had had no further treatment since 1991 for 
his back.

At his September 2001 video conference hearing before the 
undersigned Member of the Board, the veteran testified that 
he had started having back pain while in basic training and 
later was hospitalized in traction for several weeks when x-
rays were taken.  He indicated that he had been discharged 
for his back but was not entitled to any medical benefits.  
The veteran testified that he had had no problems with his 
back prior to entering service.  

Criteria

During the pendency of the veteran's appeal, the President 
signed the Veterans Claims Assistance Act of 2000, (VCAA) 
Pub. L. 106-475, 114 Stat. 2096 (2000) (codified in pertinent 
part at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  VCAA 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  See also implementing regulations at 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

With regard to the development that has been undertaken in 
this case, no additional pertinent evidence has been 
identified by the veteran.  Additionally, the record shows 
that the veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disability at issue, and the bases 
for denial.  The discussions in the rating decision(s), 
statement of the case and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects, infirmities, or disorders 
noted when examined and accepted for service, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that a disease existed prior to service.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304(b).

If a disease or injury is shown to have existed prior to 
service, such disease or injury will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such active 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Where a claimant is a 
veteran of wartime service or peacetime service after 
December 31, 1946 (the instant veteran has both), clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the aforementioned presumption of aggravation, but only 
where first, "the pre-service disability underwent an 
increase in severity during service."  See 38 C.F.R. § 3.306 
(b).  This includes medical facts and principles, which may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  Id.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Due regard will be given the places, 
types, and circumstances of service. 38 C.F.R. § 3.306 (b).  
Moreover, "temporary or intermittent flare-ups during service 
of a pre-existing disease or injury are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).

Analysis

The veteran's pre-induction examination showed no back 
disorder.  However, the veteran is not presumed to have 
entered active duty in sound condition.  The record 
establishes that the veteran complained of back pain shortly 
following induction and the record shows that the veteran 
consistently provided a history of having had recurrent low 
back pain, and an injury to his back, prior to service, when 
seeking medical treatment for low back pain on repeated 
occasions in service.  He reported he had suffered an on-the-
job injury and that he had required treatment on at least two 
occasions prior to service.  Reported medical history when 
seeking contemporaneous treatment is more probative than 
later reported medical history when seeking compensation 
benefits.  The totality of the circumstances of this case, 
including the veteran's own admissions of a prior back 
condition during service, and the same complaints manifested 
4 months after he entered service, with no evidence of an 
injury in service, compels the Board to conclude that the 
record shows by clear and unmistakable evidence that the 
veteran's low back disability existed prior to service.  See 
Doran v. Brown, 6 Vet. App. 283, 286 (1994); Harris v. West, 
203 F. 3d 1347 (2000).  As such, the presumption of soundness 
is rebutted.  Thus, the question becomes whether the 
veteran's preexisting back disability was aggravated by 
service.

The service medical records reflect continuation of 
complaints of recurrent low back pain, as existed prior to 
service.  He required no more than conservative therapy.  
Further, no more than back strain was definitively diagnosed 
in service.  Current spinal stenosis was initially 
demonstrated approximately 19 years after service.  The 
September 2000 VA examiner opined that it was unlikely that 
the veteran's back disability had been aggravated during 
service.  In this regard, the Board notes that the opinion 
was based on a review of the veteran's medical record, as 
well as physical examination.  The Board notes that the 
veteran submitted a letter from T.M.H., M.D., dated in July 
1991, in which this examiner admitted that he did not have 
any information regarding any prior trouble with the 
veteran's low back and opined that the accident in February 
1991 aggravated a preexisting dormant condition.  The 
examiner did not indicate that this preexisting condition had 
its origin in service or before.  There is no medical opinion 
dated during or after service to show that the veteran's low 
back disability worsened during service.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the probative and 
credible evidence indicates that the veteran had a low back 
disability which preexisted his period of active service and 
which was not aggravated by such service.  The statutory 
presumption of soundness has been rebutted by clear and 
unmistakable evidence.  Aggravation will not be conceded in 
this case because there is no medical evidence that the 
veteran's preexisting low back disability increased in 
severity during his year of military service.
Because no competent evidence has been received to otherwise 
show that the claimant's preexisting low back disability 
underwent a chronic or permanent worsening during service, 
the appeal must be denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

